DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Compliant Claim Identifier
The identifier of claim 5-6 need be remarked as withdrawn since these claims are directed to non-elected species in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c).  Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this case, claim 37 recites “the outer shell consists essentially of sodium tungstate  or sodium pyrophosphate,”  the original disclosure does not describe a cores-shell catalyst comprising perovskite oxide core with  outer shell consists essentially of sodium tungstate  or sodium pyrophosphate”,   rather instant specification only discloses using sodium and phosphorous or using sodium tungstate to impregnate a perovskite carrier, then calcining under high temperature (example 3-4)  being calcined to form the mixed metal oxide catalyst (see instantly filed  specification para [0123], [0124]),  wherein such sodium tungstate,  or  sodium pyrophosphate only precursor used to form an impregnated catalyst which further going through drying and calcining.   It is not readily apparent that such adopted precursor material will still exist in instantly claimed ratio (as in claim 1) in the final formed catalyst composition.  Therefore, such claimed subject matter in claim 37 is not described in in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and 7-9, 11-13, 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for perovskite core of  LaxSr2-xFeO4 or MgAl2O4 having an outer shell of LiFeO2 having a molar ratio between such outer shell material and the perovskite core material being  about  0.5 to 2.5  (see instant published application  para.[0094], table 1, example 2), does not reasonably provide enablement for any perovskite having any outer surface  comprising any compound containing  Li, Na, K alone or in combination.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claim 1 and 7-9, 11-13, 37-40 can be used as claimed and whether claim 1 and 7-9, 11-13, 37-39 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claim 1 and 7-9, 11-13, 37-40, it is believed that undue experimentation would be required because:
 (a) The quantity of experimentation necessary is great since claim 1 read on any oxygen carrier of perovskite comprising an outer surface comprising any compound having Li, Na, K alone or in combination (e.g. there are huge lists of oxygen carrier of perovskite compounds, let alone the compounds comprising any cation of Li, Na, K alone or in combination). 
 (b) There is no direction or guidance presented for any types of oxygen carrier of perovskite comprising an outer surface comprising any compound having a  cation of Li, Na, K alone or in combination being used as redox catalyst.
. (c) There is an absence of working examples concerning any types of oxygen carrier of perovskite comprising an outer surface comprising any compound having a cation of Li, Na, K alone or in combination being used as redox catalyst.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 1.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 1 and 7-9, 11-13, 37-40.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 7-9, 11-13, 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 1 recites “the outer shell comprises a compound having a cation of Li, Na, K alone or in combination”, for such recited cation of Li, Na and K having a general meaning of Li, Na, K existed in cationic format (e.g. compound comprising Li salt or Na salt or K salt existed in solution).  However, instant specification describes oxygen carrier being doped or impregnated with certain Li salt K salt or Na salt, which then going through further calcination under air, such alkali metal appears existed in oxide of hydroxide form (see example 1-4).  Therefore, such recited a compound having a cation of Li, Na, K alone or in combination renders confusion for one of ordinary skill in the art, thus renders claim indefiniteness.  All claim 1’s depending claims are rejected for similar reasons. 
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 41 recites a formula of LaxSr2-xFeO4 but such formula x is undefined, therefore, one of ordinary skill in the art cannot ascertain the metes and bounds of such formula.  Therefore, such limitation renders claim indefiniteness. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shekahawat (US9150476) in view of Arakawa (JPH0867645A) (For applicant’s convenience, machine translation has been provided hereof as citations). 
Firstly, as for the claimed “consisting essentially of”, it is noted for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” (See MPEP §2111.03 [R-3]).   In the instant specification and claims, other components or oxide associated with the oxygen carrier core (of a perovskite) are not limited.   Nor other compounds other than the compound having a cation of Li,Na, K alone or in combination in the outer shell are not limited either.  Therefore, such claimed "consisting essentially of” limitations in both core and outer shell have been construed as equivalent to “comprising”.
Shekahawat teaches a hydrogenation (noted hydrogenation is a redox reaction) catalyst composition comprising  a transition metal,  an alkali metal (Li, Na, K, Rb Cs) an alkaline earth metal (including Mg, CA, Sr, Ba) or mixture thereof  being deposited and/or doped on a mixed-metal oxide (col. 1 lines 24-26, col. 6 lines 61-64, col. 7 lines 1-9, claim 1) wherein the mixed metal  oxide comprises a perovskite (col. 4 line 58-col. 5 line 2, col. 8 lines 9-40, claim 1).  Shekahawat further discloses such metal deposited mixed metal oxide catalyst having a high degree of selectivity and such selectivity can be tailored for specific end products (col. 5 lines 23-30, 42-48, col. 6 lines 10-18).   Shekahawat also discloses the mixed metal oxide being doped perovskite compositions (claim 2-4). Shekahawat further discloses catalyst can have a variety type of forms, e.g. powder, pellets etc. (col. 5 line 63-col. 6 line 1), and also specifically discloses mixed metal oxide crystalline powder/solid (col. 12 lines 15-35) being deposited or impregnated with a specific metal. 
It is also noted that the claimed “for cyclic redox based oxidative dehydrogenation or oxidative cracking a paraffin” only intended usage associated with the claimed catalyst composition, but does not structurally limit the instantly claimed catalyst composition, thus such limitation cannot render the claimed catalyst composition patentable distinct.   
As for the claimed “cores-shell” catalyst, Shekahawat discloses hydrogenation (i.e. redox) catalyst having alkali metal, transition metal or mixture thereof being deposited onto a perovskite oxide via mixing the perovskite carrier with a solution containing such metal precursors (claim 1, col. 12 lines 36-57), wherein such depositing method is same as that of instant application for forming the claimed “core-shell” catalyst (see published application para. [0092]-[0094], [0130], [0131], [0134]), therefore,  Shekahawat disclosed catalyst comprising perovskite oxide having deposited alkali metal thereof reads onto the instantly claimed core-shell catalyst. 
Regarding claim 1, Shekahawat does not expressly teach the deposited metal and mixed metal oxide having a molar ratio of about 0.5 to 2.5.
Arakawa teaches a carbon dioxide hydrogenation catalyst comprising metal component supported onto a porous substance, wherein metal components atom ratio in the catalyst is Rh:Li:Fe of 1:0.01-100:0.01-100, pref. 1:0.1-10:0.1-10, more pref. 1:0.5-1.5:0.5-1.5, and proportions of components on carrier are rhodium compound of 0.5-50, pref. 1-10 % as metal rhodium to whole catalyst weight,   lithium compound of 0.01-100, pref. 0.1-10, more pref. 0.5-1.5, atom(s) per atom of rhodium, and iron compound of 0.01-100, pref. 0.1-10, more pref. 0.5-1.5, atom(s) per one atom of rhodium. Arakawa disclosed deposited lithium amount based on the porous carrier amount having an overlapped molar ratio as those of claimed outer shell to the oxygen carrier ratio, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
It would have been obvious for one of ordinary skill in the art to adopt such amount of lithium and such amount of carrier as shown by Arakawa to modify the catalyst composition of Shekahawat because by doing so can help provide a desired catalyst to efficiently hydrogenating carbon dioxide as suggested by Arakawa (para. [0001], [0005], table 1).   Furthermore, adopting such well-known lithium to carrier molar ratio for help provide a desired catalyst for CO2 hydrogenation would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 7, Shekahawat also teaches the perovskite composition having B-site dopant, therefore, a B-site deficiency perovskite is thereof.
Claim 8-9 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shekahawat (US9150476) in view of Arakawa (JPH0867645A) (For applicant’s convenience, machine translation has been provided hereof as citations) as applied above, and further in view of Golden (US2003/0198582).
Shekahawat in view of Arakawa has been described as above. 
Regarding claim 8-9, Shekahawat in view of Arakawa does not expressly teach the perovskite having a chemical formula of (LaA)n(Fe,B)n-1O3n-1 or perovskite being La0.6Sr1.4FeO4. 
Golden teaches a perovskite having a general formula of Aa-xBxMOb, in which A is a mixture of elements originally in the form of single phase mixed lanthanides collected from bastnasite; B is a divalent or monovalent cation; M can be Fe, Mn, Co, Ni, Ru, Cr, Pd, Cu ; a is 1 or 2; b is 3 when a is 1 or b is 4 when a is 2; and x is a number defined by 0≤x<0.7 ([0011], [0056]).  Golden further discloses such perovskite having a formula of A2-xBxMO4 ([0013]), while A element can be La while B element can be Sr ([0043], [0044], [0052], [0056], examples).  It is noted that Golden disclosed  A2-xBxMO4   envisions chemical formula of  (LaA)n(Fe,B)n-1O3n-2  with n=2, also  envisions a perovskite having formula of La0.6Sr1.4FeO4.  It is also noted that Golden discloses perovskite having a formula of A2-xBxMO4  having Ruddlesen-Popper structure based on instantly specification (see published application para. [0016+], [0070, [0092]). 
It would have been obvious for one of ordinary skill in the art to adopt such perovskite formula having Ruddlesen-Popper structure as shown by Golden to practice the perovskite (mixed metal oxide) of Shekahawat because by doing so can help provide perovskite material having high temperature stability for intended usage, e.g. hydrogenation as suggested by Golden ([0009], 0084]). 
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shekahawat (US9150476) in view of Arakawa (JPH0867645A) (For applicant’s convenience, machine translation has been provided hereof as citations) as applied above, and further in view of Hosono (US2014/0128252).
Shekahawat in view of Arakawa has been described as above.  
Regarding claim 11, Shekahawat does not expressly teach the catalyst particle diameter being about 50 to 500 nm. 
Hosono teaches perovskite oxide composition having particle size of about 100 to 200 nm ([0060], [0071]) is well-known in the art and such size perovskite oxide can be used as hydrogenation catalyst (claim 7). 
It would have been obvious for one of ordinary skill in the art to adopt such particle size of perovskite oxide as shown by Hosono to practice the perovskite oxide of Shekahawat because adopting known technique for predictable results, i.e. adopting such particle size of perovskite oxide as hydrogenation catalyst is well-known for one of ordinary skill in the art (see also MPEP 2143 KSR). 
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shekahawat (US9150476) in view of Arakawa (JPH0867645A) (For applicant’s convenience, machine translation has been provided hereof as citations) as applied above, and further in view of Dumesic (US2014/0256966).
Shekahawat in view of Arakawa has been described as above.  
Regarding claim 13, Shekahawat does not expressly teach the redox catalyst outer layer having an average thickness of 10 nm or less. 
However, Shekahawat further discloses the metal can be deposited onto the mixed metal oxide via different types of method, e.g. atomic layer deposition. 
It is well-known in the art that atomic layer deposition can help forming coating layer having thickness of 1-100 nm (see Dumesic para. [0043]). 
It would have been obvious for one of ordinary skill in the art to obtain a deposited metal layer thickness via atomic layer deposition having 1 nm as shown by Dumesic to practice the deposited metal layer thickness on the mixed metal oxide of Shekahawat because such thickness can successfully achieved with atomic layer deposition method as suggested by Dumesic and adopting known technique for predictable results is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).  Furthermore, thinner deposited metal often requires less metal compound thus decrease cost for making such catalyst. 
Claim 38 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shekahawat (US9150476) in view of Arakawa (JPH0867645A) (For applicant’s convenience, machine translation has been provided hereof as citations) as applied above, and further as evidenced by Tanaka (XPS and UPS studies on electronic structure of Li2O, Journal of Nuclear Materials 283-287 (2000) page 1405-1408).
Regarding claim 38 and 40, Shekahawat in view of Arakawa has been described as above.  Arakawa further discloses the metal including lithium in the catalyst present as oxide or hydroxide form (para. [0011]).  
It would have been obvious for one of ordinary skill in the art to expect that Shekahawat adopted impregnated alkali metal element (including lithium) after calcining in air (col. 12 lines 53-55) apparently has lithium oxide presented in the catalyst. 
 Furthermore, it is well-known in the art that lithium oxide can easily react with H2O (moisture) or CO2 in the air and producing LiOH and Li2CO3 on the surface (see Tanaka page 1406 last para.). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 7-9, 11-13, 37-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5 and 13-17 of co-pending Application No. 16/622627 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application’627 teaches a substantially the same as that of instantly claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	 
Response to Arguments
Applicant’s arguments filed on10/06/202 have been fully considered but are moot in view of current rejections. 
In response to applicant’s argument about supplied Rusuf reference discloses presences of outer shell consisting essentially of sodium tungstate or sodium pyrophosphate, firstly, Rusuf reference having a publication date of June 21st, 2017, which is later than the instant application’s effective filing date September 12th, 2016.  It is not readily apparent to one of ordinary skill in the art, at the time of the invention being filed, the claimed catalyst composition having an outer shell consisting essentially of sodium tungstate or sodium pyrophosphate as applicant alleged.   Secondly, Rusuf discloses such material being impregnated onto Mg6MnO8 and calcined under temperature 450 ºC for 3 hours, then 900 ºC for 8h, wherein such Mg6MnO8 is not a perovskite oxide and the calcining temperature is lower than the instant application required 950 ºC while calcining time is shorter as well (see instant filed specification example 3, para. [0124]). Therefore, it is not readily apparent to one of ordinary skill in the art that impregnate sodium tungstate or sodium pyrophosphate onto a perovskite oxide, then going through higher calcining temperature with longer time, would lead to an outer shell consisting essentially of sodium tungstate or sodium pyrophosphate onto a perovskite oxide core, similarly as that of onto Mg6MnO8 as applicant alleged. Nor it is readily apparent to one of ordinary skill in the art that using mixture of sodium and phosphorus in mixed solution for impregnation, then going through such calcination will lead to formation of sodium pyrophosphate existed onto perovskite oxide carrier.  Therefore, such arguments are not found convincing. 
In response to applicant’s arguments that instantly claims require an oxygen carrier of perovskite (provided few examples shown in NPL references) being core while an outer shell consisting essentially of a compound having a cation of Li,Na, K alone or in combination not require undue experimentation, first of all, oxygen carrier of perovskite material is not limited by the supplied NPL reference, for example, even if the recited perovskite material in claim 5 and claim 8 formulas having numerous different combinations when you choosing one, or two or  any combination of such A elements a long together with selecting any one of such B elements, there will be thousands of such compounds.  Similarly, any compounds comprising a cation of Li, Na, K alone or in combination having numerous listed compounds as well.   Due to the there are huge lists of oxygen carrier of perovskite compounds alone with numerous possible compounds comprising any cation of Li, Na, K alone or in combination, and currently there is no direction or guidance presented for any types of oxygen carrier of perovskite comprising an outer surface comprising any compound having cation of Li, Na, K alone or in combination being used as redox catalyst.  Furthermore, there is an absence of working examples concerning any types of oxygen carrier of perovskite comprising an outer surface comprising any compounds having a cation of Li, Na, K alone or in combination being used as redox catalyst.  Therefore, it is seen that undue experimentation would be necessary to make and use the invention of claim 1 and 7-9, 11-13, 37-40.
	In response to applicant’s arguments about Shekhawat disclosed catalyst requiring rhodium and Arakawa requiring rhodium as well,  while the claimed “consisting essentially of”  excluding such rhodium,  as for the claimed “consisting essentially of”, it is noted for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” (See MPEP §2111.03 [R-3]).   In the instant specification, rhodium or other components other than oxygen carrier of perovskite, or any compounds other than the compound having a cation of Li, Na, K aloen or combinations are not disclosed or explained being materially affect the basic and novel characteristics of the claimed catalyst composition, therefore, such claimed "consisting essentially of” limitations in both core and outer shell have been construed as equivalent to “comprising”.   Correspondingly, such arguments are not found persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732